Wendell L. GRIFFEN, Judge, dissenting. I respectfully dissent from the decision affirming the trial judge’s refusal to watch a videotape of appellant’s custodial interrogation in order to resolve a factual dispute surrounding trial testimony offered by the interviewing officer concerning what appellant supposedly said during the interrogation. The videotape had already been introduced into evidence in the bench trial. The relevant colloquy between the trial judge and appellant’s trial counsel is accurately recounted in the majority opinion, which concludes that the trial judge did not refuse to consider the evidence but merely preferred to have the substance of the tape covered by direct and cross-examination of the interviewing officer, and the judge had some discretion in this regard. . . . Beyond that, it is clear from what the judge said that he would have viewed the tape itself had the appellant insisted. Having not insisted that the trial judge view the tape, appellant is in no position to complain now on appeal. Whether the appellant made the statement during the custodial interrogation that was attributed to him by the testifying police officer was an issue of fact that should have been resolved by the trier of fact watching the videotape. The tape had been admitted into evidence. Appellant’s trial counsel told the trial judge, “You’re going to have to watch the tape.” The trial judge then said, “I am not going to watch that tape unless you make me watch it.” Trial counsel had no power to compel the trial judge to view the videotape. His only recourse was to appeal the court’s refusal to do so. I am deeply concerned that we are affirming the refusal of a trial judge in a bench trial to view direct evidence bearing on a disputed issue of fact in a criminal trial. Thus, I respectfully dissent.